DUFRESNE, Judge.
The defendant, Tyra Bauer has urged that her conviction herein is void since she was entitled to a jury trial when two (2) misdemeanor charges were consolidated for trial and a waiver was not obtained to proceed without a jury. We agree, and vacate the conviction and remand the matter for further proceedings.
Tyra Bauer was charged with simple battery in one bill of information and with simple criminal damage to property in the other bill of information. On the morning of trial the two cases were consolidated for trial by the state and without objection by defense counsel.
At no time did the State file a single bill charging or alleging the two crimes. Since the possible sentence which could be imposed exceeded six months, the defendant was entitled to a jury trial. The record does not reflect that the defendant ever executed a knowing and intelligent waiver of the trial by jury. See State v. Mesman, 488 So.2d 1296 (La.App. 5th Cir.1986).
Accordingly, the defendant’s conviction and sentence are hereby vacated and the matters remanded to the district court for further proceedings.
CONVICTION AND SENTENCE VACATED, MATTER REMANDED.